Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146461 & (3)(4)(5)                                                                                        Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  In re:
                                                                    SC: 146461
  The Honorable WADE H. McCREE,
  3rd Circuit Court

  _________________________________________/

          On order of the Court, the motions for immediate consideration are GRANTED.
  The petition for interim suspension is considered, and it is GRANTED. The respondent
  Wayne Circuit Judge Wade H. McCree is suspended without pay, effective immediately,
  until further order of this Court. The respondent’s salary will be held in escrow pending
  the final resolution of these disciplinary proceedings. The motion to seal the Supreme
  Court file is also considered, and it is GRANTED, in order to preserve the confidentiality
  required by MCR 9.219(A)(2) and MCR 9.221(A). With the exception of this order, the
  Supreme Court file is suppressed and shall remain confidential until further order of this
  Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2013                    _________________________________________
           s0205                                                               Clerk